Citation Nr: 0108958	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  98-07 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to an effective date earlier than July 2, 
1990, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995, December 1996, and 
September 1998 rating determinations of the Oakland 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the RO has recently phrased the issue of 
service connection for peripheral neuropathy as whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for peripheral 
neuropathy.  A review of the record demonstrates that the RO 
denied service connection for peripheral neuropathy in a 
December 1996 rating determination.  Subsequently, the 
veteran submitted several statements and testified as to why 
he believed that he should be granted service connection for 
peripheral neuropathy at the time of a February 1997 personal 
hearing.  A notice of disagreement is "[a] written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and desire to contest the result will constitute 
a Notice of Disagreement.  While special wording is not 
required, the Notice of Disagreement must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§ 20.201 (2000).  The Board is of the opinion that the 
statements submitted by the veteran as well as the testimony 
given at the time of the February 1997 hearing constitute a 
valid notice of disagreement.  Therefore, the claim has 
remained open since the issuance of the December 1996 rating 
determination.  As such, the Board has phrased the issue as 
entitlement to service connection for peripheral neuropathy 
on the title page of this decision.  

This appeal was certified to the Board on January 10, 2000.  
At that time the veteran was represented by a private 
attorney.  In a letter received on April 26, 2000, the 
attorney reported that the veteran had asked him to withdraw 
as his representative.  There is no indication that a copy of 
this letter was sent to the veteran.  The Board subsequently 
advised the veteran of the attorney's April 2000 letter, and 
informed the veteran of the steps necessary to appoint a new 
representative.  The Board further informed the veteran that 
if he did not respond within 30 days, the Board would presume 
that he did not desire representation.  No response was 
received from the veteran.  

In a letter dated in November 2000, the Board advised the 
private attorney that his April 2000 letter did not satisfy 
the Board's requirements for a motion to withdraw as 
representative under the provisions of 38 C.F.R. 
§ 20.608(b)(2).  In December 2000, the attorney submitted a 
motion to withdraw as the veteran's representative.  Under 
the provisions of 38 C.F.R. § 20.608(b)(2), an attorney 
representing the veteran at the time an appeal is certified 
to the Board may only withdraw his representation for good 
cause and must make a motion to withdraw.  A copy of the 
motion must be sent to the veteran with a return receipt 
requested.  The receipt with the veteran's signature must be 
filed with the motion to withdraw.  

The attorney's November 2000 motion does not comply with the 
requirements of 38 C.F.R. § 20.608(b)(2), in that the 
attorney did not submit the requisite receipt with the 
veteran's signature.  In fact, there is no indication that 
notice of the motion was sent to the veteran.  However, under 
the provisions of 38 C.F.R. § 20.607 (2000) a veteran may 
revoke a representative's authority to act on the veteran's 
behalf at any time by written notice to the Board.  The right 
to revoke representation is limited only by the provisions of 
38 C.F.R. § 20.1304 (2000), which requires that changes in 
representation be made within 90 days of the notice of 
certification of the appeal to the Board.  

In this case, the attorney's April 2000 letter to the Board 
together with the veteran's failure to respond to the August 
2000 letter from the Board constitutes a valid revocation of 
the attorney's authority to represent the veteran.  Although 
the April 2000 letter was received more than 90 days after 
certification of the appeal, there is no evidence that the 
veteran was sent a letter advising him of the certification.  
Accordingly, the 90-day period was not tolled.



REMAND

As to the issues of service connection for chloracne and 
peripheral neuropathy, the Board notes that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

With regard to the veteran's claim for service connection as 
secondary to AO exposure, according to 38 C.F.R. 
§ 3.307(a)(6) (2000), the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.

The diseases listed at 38 C.F.R. § 3.309(e) (2000) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute or subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

The diseases listed at 38 C.F.R. § 3.309(e) consist of the 
following:

Chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft- tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes the following: Adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The regulations pertaining to AO exposure, expanded to 
include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
have one of the diseases listed at 38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6) (2000).

As to the veteran's claim for service connection for 
peripheral neuropathy, the Board notes that the veteran has 
been found to have peripheral neuropathy on several 
occasions, the veteran has testified that he was exposed to 
AO inservice.  There have also been several references to AO 
exposure in conjunction with the veteran's peripheral 
neuropathy.  The Board notes that the veteran's peripheral 
neuropathy has been attributed to alcohol abuse on several 
occasions, but there has been no opinion rendered as to 
whether the veteran's peripheral neuropathy may also be 
attributed to his AO exposure. 

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

With regard to the claim of service connection for chloracne, 
the Board notes that the veteran has been treated for various 
skin disorders since his release from service.  He has also 
expressed his opinion that the skin disorders arose as a 
result of exposure to AO.  The Board further observes that 
the veteran has not been afforded a VA examination during the 
course of his appeal.  

As to the issue of entitlement to an earlier effective date 
for the grant of service connection for PTSD, the Board notes 
that Director of the Ft. Miley PTSD program, in a letter 
received in May 1999, indicated that he had begun treating 
the veteran in March 1990.  He further noted that the veteran 
had received treatment at the Palo Alto VAMC prior to his 
first contact with the Fort Miley Program in 1990.  It does 
not appear that any attempts have been made to obtain 
treatment records from the Palo Alto VAMC.  It further 
appears that while some of the records relating to treatment 
at the San Francisco VAMC in 1990 have been associated with 
the claims folder, there appears to be a gap in treatment 
records from approximately February 1990 to November 1990.  
Any additional records received from the Palo Alto or Ft. 
Miley facilities may serve as a basis for an earlier 
effective date.  See 38 C.F.R. §§ 3.156, 3.400 (2000).

The Board also observes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions that are subsequently 
issued also should be considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for a skin disorder or 
peripheral neuropathy.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

The RO should obtain copies of treatment 
records from the Palo Alto and San 
Francisco/Ft. Miley VAMCS and associate 
them with the claims folder, with 
specific emphasis being placed on 
obtaining copies of all treatment records 
from 1986 through 1990.  The RO should 
advise the veteran of any records it is 
unsuccessful in obtaining.

3.  The RO should schedule the veteran 
for an appropriate examination, for the 
purpose of ascertaining the nature and 
etiology of any peripheral neuropathy.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether the veteran currently has 
peripheral neuropathy and, if so, is it 
at least as likely as not that any 
current peripheral neuropathy is related 
to any incident of service origin, 
including exposure to AO.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

4.  The RO should schedule the veteran 
for an appropriate examination, for the 
purpose of ascertaining the nature and 
etiology of any skin disorder, including 
chloracne.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted.  

The examiner should express an opinion as 
to whether the veteran currently has a 
skin disorder, including chloracne and, 
if so, is it at least as likely as not 
that any current skin disorder, including 
chloracne, is related to any incident of 
service origin, including exposure to AO.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed necessary in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for peripheral 
neuropathy and a skin disorder, including 
chloracne, to include as secondary to 
exposure to AO, and the issue of 
entitlement to an effective date earlier 
than July 2, 1990, for the grant of 
service connection for PTSD, with 
consideration of the recently enacted 
legislation.  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000)).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


